Held that a person not employed as a *38mariner, and merely placed- on a vessel se-cared to the wharf, as a keeper, cannot sue in admiralty for his compensation. Held that the state statute giving a lien on the vessel, for such services, imparts no jurisdiction to the U. S. courts in admiralty.
The court will only execute the statutes in cases which in their nature are of maritime jurisdiction. Also held upon the testimony, that the libellant does not prove anything due him beyond the amount paid him for his services by the respondents. .Libel dismissed, with summary costs.